 In- the Matter'of J. W. WOODRUFF'D/B/A'ATLANTA BROADCASTINGCOMPANYandAMERICAN FEDERATION OF RADIO ARTISTS(A. F.'L.)CaseNo. 10-C-1940.-,Decided.September15, -1948 -DECISIONANDORDEROn June 26, 1947, Trial Examiner, Sidney Lindner issued this Inter-,Respondent had engaged in and was'engaging 'in certain unfair labor,practices,)and recommending that he cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the' Inter-mediate Report attached hereto.The Trial Examiner also found,that the Respondent had not engaged in certain other unfair laborpractices.'-Thereafter, the Union filed exceptions to the Intermediate Reportand a'supporting brief.2The Union requested oral argument.Be-causethe-record and the exceptions and brief, in our opinion, ade-quately present the issues and the positions of the parties, the request'for oral argument is hereby denied.'Petition for Dismissal, in which it alleged that the Union and itsparent organization, the American Federation of Labor, had notcomplied with the filing requirements of Section 9 (f), (g), and (h)of the Act, as amended, and contended that the Union was thereforeineligible to proceed further with the case.The Union filed an answerto the petition.As the Board has previously held, the failure of acharging union to comply with the filing provisions of the Act does1The provisions of Section 8 (1), (3), (4),and (5)of the National Labor Relations Act,which the complaint herein alleged were violated, are continued,without any changematerial to this proceeding, in Section 8 (a) (1), (3), (4), and(5) of the Act,as amended.by the Labor Management Relations Act, 1947.2 In its brief,the Union requests that the hearing be reopened for the purpose of receiving,further testimony by Lurie, one of the employees alleged to have been discriminatorilydischarged.In view of the fact that Lurie was present as a Board witness at the hearing;'and could have been called on rebuttal to give the testimony which the Union now seeksto adduce,there appears to be no valid reason for reopening the bearing for this purpose.The Union's request is therefore denied.79 N. L.R. B., No. 86.626 ATLANTA BROADCASTING, COMPANY627not preclude the Board from adjudicating unfair labor practice cases-such as this,. in which complaint issued before August 22,.1947; or toissue,appropriate orders therein.3Moreover, it appearsy thattheUnio,n,is now in compliance.. The Respondent's petition,for dismissalis therefore denied.-The ;Board 4 has reviewed the rulings made by the Trial Examinerait' the hearing and finds that no; prejudicial error was - committed.The rulings are hereby affirmed. 'The Board has considered the Inter-mediate Report, the, exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of -the Trial Examiner insofar as they are consistent with thisDecision-and Order.-1.We: agree with- the Trial Examiner that the- evidence isi inslif-ficient.to sustain the allegation of the complaint that employeesrTheo-dore Fenster- and James Lurie wire discriminatorily, discharged:Thus,.Fenster and Lurie admitted that, at the time of their discharge,Station Manager Speight said that they were being discharged forhaving deliberately conspired to miss a certain scheduled,newscast.At the hearing, Speight explained that they were discharged- for "re-fusal of duty."As to Fenster, the'Union concedes in its brief thathe was at fault in failing to make the newscast. It contends, however,that Fenster's misconduct was not the real reason for his discharge.As to Lurie,, it contends, that there is no credible evidence to supporta finding that he was guilty of any dereliction of duty.However, theissue is not whether Fenster and Lurie were actually guilty of miscon-duct, but whether Speightbelievedthat they were, and dischargedthemfor that reason.In view of Speight's testimony, which the TrialExaminer credited, that he had received such reports from Fincher,the engineer on duty at the time of the missed newscast; and fromMinton, the chief engineer, we cannot say that Speight did not honestlybelieve that Fenster and Lurie had deliberately engaged in miscon-duct, or that this belief was not the motivating cause of the discharges .5We shall therefore dismiss the complaintinsofar asit alleges thatFenster and Lurie were discriminatorily discharged.2.The Trial Examiner found that the Respondent, by refusing toreemploy Lawrence J. Mellert because he had filed charges before the8Matter of Marshall and Bruce Company,75 N. L. R. B. 90.4 Pursuantto the provisions of Section 3 (b) of the National Labor Relations Act, asamended, the Board hasdelegatedits powers in connectionwith thiscase to a three-manpanel consisting of the undersigned Board Members[ChairmanHerzog andMembersMurdock andGray]'.5Althoughthere is evidencethat othernewscasts had been missed but the announcersinvolved hadnever been dischargedon that account, the recordreveals no other newscastthat had beendeliberatelymissedThepenalty of dischargein this case, therefore, doesnot appear to be so unreasonable,as to impel a finding that the discharges werediscriminatory.- (628-DECISIONS OF' NATIONAL`LABOR'RELATIONS BOARDBoard;. engaged in unfair labor practices' within the3meaning.of`Section 8" (4) ' of-'the Act'.'He' therefore recoinmelyded'that' the Re''-.'.spondentofferMe11'ert. reinstatement' and- make Min whole for any'losses suffered' by reason of'the R'espondent's' discrimination against'him.In the absence of exception by the Respondent;'we ad'opt-this'finding and recommendation, and shall issue our order accordingly.We- also find that, then'esp%Ldent;;by-his.violation of Sectinterfered with, restrained, and' coerced his employees in the exerciseof -the rights guaranteed in Section'T of'the Act;-and thereby- violatedSection 8-(1).6-ORDER.Upon the, entire) record-. in the case; ands pursuant, to Sections 10 (c),of'thie.National :Laboi; RelationsJAct, as amended, the National-Labor,Relations-.Board-.hereby orders that the Respondent;- J.W. Woodruff-d/b/a. Atlantat Broadcasting., Company; Atlanta, Georgia; and'- hisagents, successors; and assigns; shall :1.Cease and. desist from discharging; refusing' to. reinstate, ormanner interfering with, the right. of employees to file and..prosecute'2:, Take: the following affirmative action; . which, the Board finds,will effectuate the policies-Of the',Act%(a) r Offer. Lawrence- J. Mellert' immediate and full reinstatementto hisrformer'or;a substantially equivalent position, withoutprejudice,to,hisseniority,andiother.rights-and:privileges; -(b),Make whole Lawrence J. Mellert' for any loss, of, pay, suffered=byi reason'of the Respondent's discrimination- against-him, by paymenthave,earned as wages from, the date -of 'the discrimination to the dateof:the Respondent's=offer of reinstatement, less-his-net-earnings duringsaid,period ;(c)Post at his-StationWATL in Atlanta, Georgia, copies of-thenotice attached to.the Intermediate Report, marked "Appendix A-." TCopies<of'said'notice, to be, furnish'ed,by.theRegional Director for theTenth Region, shall, after being-duly signed by the Respondent or his6The complaint alleged that the Respondent's refusal,to reemploy,Mellert also,consti-tuted a violation of Section8 (3) of the Act.we agree with.the Trial Examiner.that theevidence fails to sustain this allegation,and it will therefore be dismissed.TSaid notice, however,shall be, and, it hereby is, amendedby striking from. the first para-graph thereof the words,"THE RECOMMENDATIONS OF A TRIALEXAMINER," and,substituting in lieu thereof the words,"A DECISION AND ORDER",Order is enforced by decree of a Circuit Court of Appeals, there.shall be. inserted,.before'-the'words,"A DECISIONAND ORDER,"the words,"A DECREE OFTHE UNITED STATES-CIRCUIT COURT OF APPEALS ENFORCING " ATLANTABROADCASTING COMPANY-629representative, be posted by the Respondent immediately upon receiptthereof, and maintained by him for sixty (60) consecutive days there-after, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps,shall be, takenby the Respondent to insure that said notices are not altered, defaced,or covered by any other material;(d)Notify the,Regional Director for the Tenth Region in-writing,within ten ('10)' days from the date of this Order, what steps the ,Respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be, and it hereby. is,dismissed insofar as it alleges that the Respondent violated Section8 (1) of the Act, except as found above, and that he violated Section8 (3) of the Act by discharging or refusing to reinstate Theodore D.Fenster, M. James Lurie, and Lawrence J. Mellert.INTERMEDIATE REPORTMessrs. Clifford L. HardyandPaul Kuelthau,for the Board.Mr. John Wesley Weekes,of Decatur, Ga., for the respondentMr. Lester Coggeshall,of New YorkCity,N. Y., for the Union.STATEMENT OF TIIE CASEUpon an amended charge duly filed on October 15, 1946, by American Federationof Radio Artists (A. F. L ), herein called the Union' the National Labor Rela-tions Board, herein called the Board, by its Regional Director for the TenthRegion(Atlanta, Georgia), issued its complaint dated October 15, 1946, againstJ.W. Woodruff, d/b/a Atlanta Broadcasting Company,herein called the re-spondent,alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of Section 8 (1),(3), (4) and (5) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Copies of the complaint and the amendedcharge, together with a notice of hearing thereon, were duly served upon therespondent and the Union.With respect to the unfair labor practices the complaint alleged in substance,that the respondent : (1) from on or about December 1, 1945, to date, advised,urged, threatened, and warned its employees to refrain from becoming membersof the Union ; made disparaging and derogatory remarks to its employees con-cerning the Union and other labor organizations; and maligned, vilified, threat-ened, and assaulted representatives of the Union in the presence of its employeesand otherwise indicated its disapproval of and opposition to the self-organizationof its employees; (2) on or about January 15, 1946, discharged Theodore D.Fenster and M. James Lurie and thereafter failed and refused to reinstate eitherof the said employees, because of their membership in and activity in behalfof the Union; (3) on or about April 6, 1946, discharged Lawrence J. Mellert, andon or about June 15, 1946, and thereafter refused to reemploy, rehire, or rein-state Mellert for the reason that he filed or caused to be filed charges before theBoard in the instant proceeding,, and for the further reason of his membershipThe Unionis also referred to In thisreport as AFRA809095-49-vol 79-41 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDand activity in behalf of the Union;(4) on or about December 1. 1945, and atall times thereafter refused to bargain collectively with the Union as the ex-clusive representative of all of the employees in an appropriate unit; (5) bythe foregoing conduct engaged in unfair labor practices within the meaning ofSection 8 (1), (3), (4)and (5)of the Act.The respondent's answer duly filed admitted the nature of its business, butdenied the commission of the alleged unfair labor practices.Pursuant to notice,a hearing was held onJanuary 14, 15, 16, and April 17, 1947,at Atlanta,,Georgia, before the undersigned,the Trial Examiner duly designatedby the Chief Trial ExaminerThe Board and the respondent were representedby counsel,and the Union by a representative.All parties participated in the-hearing and were afforded full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence relevant to the issuesAt the conclusion of the submission of evidence by, the Board in, support of ,its case-in-chief, counsel for the respondent moved to dismiss the complaint forlack of proof.The motion was granted with respect to the allegation of thecomplaint that the respondent since on or about December 1, 1945, and at all-times thereafter, refused to bargain collectively. with the Union as the repre-sentative of all the employees in an appropriate unit, but was denied in all otherrespects.At the conclusion of the taking of evidence, a motion by counsel forthe Board to conform the pleadings to the proof was granted without objection.Counsel for the respondent then moved to dismiss the remaining allegationsof the complaint for lack of proofDecision thereon was reserved and is dis-posed of by the recommendations hereinafter made.Oral argument was waivedby all of the partiesAlthough all parties were apprised of their right to filebriefs as well as proposed findings and conclusions with the undersigned, nonehave been received.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF TIIE RESPONDENTJ.W. Woodruff, an individual doing business under the firm name and styleofAtlanta Broadcasting Company, with its main office located in Columbus,'Georgia, operates a radio broadcasting station with call lettersWATLin Atlanta,Georgia, the only establishment involved in this proceeding.In the course andconduct of its business operations at StationWATL,in addition to local programswhich originate in the City of Atlanta, the respondent broadcasts programs whichoriginate in New York, New York; Chicago, Illinois; and various other 'pointsoutside the State of Georgia,and programs being transmitted over long distancelines of the American Telephone and Telegraph Company and connecting linesfrom the point of origination outside the State of Georgia to the Atlanta station.More than 10 percent of the programs broadcast by Station WATL originateoutside the State of Georgia.The respondent originates programs which aretransmitted from Station WATL over wires of the American Telephone and Tele-graph Company and connecting lines to member stations of the Mutual Broad-casting Company, more than 90 percent of which stations are outside the State ofGeorgia.The respondent causes and has continued to cause a large quantityof radio parts,recordings,and other related products used in the operation ofitsAtlanta station of value in excess of $5,000 annually, to be purchased and 1 ATLANTABROADCASTINGCOMPANY631transported from and through States of the United States other than the State ofGeorgia to the Atlanta stationThe respondent concedes and the undersigned finds that it is engaged in inter-state commerce within the meaning of the Act.II.THEORGANIZATION INVOLVEDAmerican Federation of Radio Artists (A. F. L.) is a labor organizationadmitting to membership employees of the respondent.III. THE ALLEGED UNFAIR LABOR PRACTICESIA. Background; alleged interference, restraint and coercionOn December 8, 1943, the Union and the respondent entered into a collectivebargaining agreement covering the respondent's announcing staff employed atStationWATL, effective retroactive to May 28, 1943.The agreement was for1 year and was to continue in effect from year to year thereafter unlesschanged or terminated in a manner set forth therein.On April 23, 1945, the Union, by letter, submitted to the respondent severalproposed changes which it desired incorporated into the contract to becomeeffective on May 28, 1945. These included a change in the basic scale of pay,the inclusion of the "standard AFRA shop" clause,' and a provision for pay-ment of fees to announcers for the origination of broadcasts to stations inaddition to Station WATL.3,.On or about September 1, 1945, the respondent hired Stanley "Raymond, asdirector of news, sports, and special events for Station WAIL.Raymond'sjob entailed, in addition to the broadcasting of football games for the Georgiasports network, the checking of newspapers and news leads to ascertain whatspecial events should be covered by Station WATL and the broadcasting byRaymond of such events, and the building of a complete news department underhis supervision which the respondent had planned to put into-effect when StationWATL was placed into a regional operation .4Shortly after Raymond's arrival at the station, several announcers solicitedRaymond's membership in the Union. Raymond testified that when he didnot join, he was asked if he had anything against the Union and replied "abso-lutely no "Questioned along this same line at a later date he stated that"in the position [he held] watching the news coining through at the particulartime, and as there always is trouble with unions, one way or the other, you2 The "standard AFRA shop" clause provides among other things that all staff an-nouncers employed at a radio station shall be members of AFRA in good standing prior toentering upon such employment, and shall remain members throughout such employment.'The Union and the respondent held various conferences and coriesponded with eachother from May 1945 through October 1946 attempting to negotiate a new contractSinceas heretofore noted, the undersigned, during the course of the hearing, granted the notionof counsel for the respondent to dismiss the complaint with respect to the allegation thatthe respondent refused to bargain collectively with the Union, the details of the variousbargaining conferences will not be set forth in this report except as they may be con-cerned with other unfair labor practices alleged in the complaint.Suffice it to say at thispoint that one of the active participants for the Union in the bargaining conferencesduring the year 1945 was Theodore Fenster, chief announcer for the respondent, whosealleged discriminatory discharge will be taken up more fully hereinafter4It is noted that at the time of the hearing this changeover had not yet been put intoeffect 632DECISIONS OF NATIONAL LABOR -RELATIONS BOARDcannnot be pro Union or against,the Union."Under the circumstances Raymondfelt that he best remain neutral,and he therefore deemed it advisable not to,join the Union.Raymond testified further that after he had been approached by the an-nouncers to join the Union, he discussed with Walter Speight,manager ofStationWATL,the question of Union affiliation.Speight 'told Raymond thatthe decision as to whether or not he should join the Union was entirely his,;and'that if he decided'to join, it would have no effect on'his employment atStation WATL.On or about October 2,1945, Fenster and Lester Coggeshall,national repre-sentative of the Union,talked with Raymond in a lunch room located in the samebuilding as the respondent's broadcasting station, again attempting to recruithim as a member of the Union.Later that day Coggeshall,Fenster, and James Lurie, an announcer in therespondent's employ,' conferredwith -Speight.At the outset of ,the meetingCoggeshall asked that Raymond be brought in, and Lurie went out to get him.While Lurie was,out, Coggeshall explained to Speight that the purpose of theirmeeting with him was to discuss RaymondWhen Raymond came in Speightrefused to discuss the matter in Raymond's presence.Raymond left and the-meeting continued.Coggeshall testified that he asked Speight if he would as-sure Raymond-.that he(Raymond)wouldinot.suffer-financially or otherwise if hejoined the Union.Speight answered that he'had already'done so.Speight, ac-cording to Coggeshall,then .saidrthat the, respondent:the organization as a whole,which included not only.-Station WATL,but alsotwo other radio stations,that while Raymond might fare well-at Station WATL,the other stations owned by the respondent were non-union, and a union man'could"not make out"at those stations.Coggeshall inquired why that was so,and Speight replied that you cannot make a management man out of a unionman; that.he was not the owner.,of_the company,but only the manager of. Sta-tionWATL,and since other radio stations might become associated with therespondent, it would not "work out"either with the respondent or with the otherstations.At the conclusion of the meeting which continued for about 25 minutes,Coggeshall again asked Speight to assure Raymond that be would not suffer ifhe joined the Union.Speight answered that he could not comply with the request.Speight, testifying regarding his conversation with Raymond on whether ornot the latter should affiliate with the Union,stated that he advised Raymondin substance that as a result of his experience in the radio industry and his con-versations with industry men, in some instances,particularly in the cases ofnewspaper-owned radio stations where news was stressed as a regular broad-casting activity, such stations had insisted for some time"that the man whoprocessed the news not necessarily be a member of the Union."Further, that itwas the studied opinion of such stations that a news man should not be sub-servient to either management or labor and that he should have a free mind toprocess the news fairly and without bias. Speight testified further that he gave'Raymond this information to use as he saw fit.He categorically denied thathe at any time told Raymond that his future with the respondent might be jeop-ardized if he joined the Union and explained that it was his ambition to haveRaymond manage a central news bureau in Atlanta when the respondent's otherLurie is also referred to in the record and in this report as Jimmy Loring,the namehe used on the radioHis alleged discriminatory discharge will be discussed more fully,uereinafter. ATLANTA BROADCASTING COMPANY633stations were placed into a regional operation with Station WATLSpeight alsotestified that he told Raymond that he would have to make his own decision asto joining a UnionThe question here is whether the above-described conduct and statements ofSpeight were, as alleged in the complaint, advice to Raymond not to become amember of the Union lest he jeopardize his possibilities for promotion by therespondent.' The right of an employer to appeal individually to the employees toignore the Union's appeal for support is recognized as proper conduct under theconstitutional right to freedom of speech, so long as there is no threat or coercion,hidden or apparent in the appeals. It is uncontradicted that when Speighttalkedwith Raymond, as above indicated, Speight was merely offering hisopinion in answer to Raymond's questionSo that it can hardly be said that hewas appealing to Raymond to ignore the invitations of his fellow announcersthat he (Raymond) join the UnionFurthermore. It is clear from Coggeshall'stestimony that at least on one occasion Speight assured Raymond that hewould not suffer financially or otherwi ise if lie joined the Union.True, Speightdid not comply with Coggeshall's request that he again advise Raymond hewould not suffer if he joined the Union.However, it was not incumbent uponSpeight to do so, and in the opinion of the undersigned the inference thatRaymond's promotional possibilities would be jeopardized, does not appear to bewarranted fiom such refusal.In view of all the foregoing, it is found there is no substantial evidence tosupport the allegation of the complaint that the respondent advised, urged,threatened, and warned its employees to refrain from becoming members of,theUnionThe complaint also alleges that the respondent made disparaging and deroga-tory remarks to its employees concerning the Union and other labor organizationsin violation of Section 8 (1) of the Act.Lawrence J. Mellert, a former announcer at Station WATL,° testified thatin the fall of 1945 he was talking with Speight in the latter's office about theslipshod conditions prevalent in the studios at the time.Speight mentionedthat records and copy were lying around and some "spots" were scrambled upon the schedule and asked Mellert, since he was the oldest in age on the announc-,ing staff, to talk to the other men about being more careful, figuring they mightaccept Mellert''s criticism.Speight, according to Mellert, then went on to saythat the reason the announcers were apt to become careless was because theywere Union men. Speight told Mellert that he had had a similar experience whenhe was an orchestra leader, that union men "hollered" a lot and wereinterested only in money, but often did not consider their responsibilities to theiremployer sufficiently to do a good jobMellert took issue with Speight on theattitudes of union men toward their jobs and Speight said he did not have any-thing against unions but that lie had had his "fill" of them. Speight went on to6Fenster testifying in cross-examination admitted that during the October 2, 1945, meet-ing between Speight and the Union committee, Speight said in substance that in hisopinion a director of news and special events in order to portray the news to the publicin a neutral manner should 'be wholly unbiased between management and labor and shouldnot be affiliated with one or the other. and intimated that while he did snot object to-Raymond s joining the Union, the' better policy for such a'news-caster to follow was toremain neutral*.,7The alleged discriminatory .refusal to reemploy Mellert will 'be discussed more fullyhereinafter.. 634DECISIONS OF NATIONALLABOR RELATIONS BOARDrelate that because of trouble,}vith union men his band ' had lost a hotel job 8Speight concluded the conversation by stating that "it was immaterial to himwhether a man, belonged to a union or not; he could get along with them orwithout them."Coggeshal] testified that while he was conterring with Speight on October 3,Musicians had not always led him to believe that a union man gave his "best";that -the fact of union membership was taken by some people to be in, lieu ofturning out a good job. Coggeshall pointed out to Speight that there was adifference between AFRA and the American Federation of Musicians.Speight admitted that he talked with Mellert and Coggeshall about the Amer-ican Federation of MusiciansHe stated that his conversation with both men,although at different times, was practically along the same line.Speight testi-fied that he told these men that when he was a member and director of theAmerican Federation of Musicians, there were members of that union who werenot very adept at their instruments and who were not good musicians in readingmusic or in their tone ; that these men seemed to be constantly striving to in-crease the pay scale, whereas other union members who had attained a highdegree of musicianship considered the pay scale a floor rather than a ceilingand would band themselves together in orchestras and thus obtain salaries con-siderably higher than the union pay scale. Speight expressed the hope thatAFRA members would not depend on their union solely, but would by individualpractice become more skillful at their jobs of announcing and production andthus obtain for themselves higher rates of pay than the scale set in the Unionagreement.Speight said Mellert made few comments, but Coggeshall indicatedthat it was his ambition that AFRA members would always be good announcersand practice company loyalty, and would earn good incomes as a result of salaryor in talent fees.The prevailing Board and Court decisions give an employer the right tocriticize and even condemn the union that is trying to organize his employees.Here, Speight, in his talks with Mellert and Coggeshall, said nothing which inthe opinion of the undersigned might even be interpreted as disparaging andderogatory of AFRA. Certainly he had the right to say what he thought aboutthe American Federation of Musicians. The undersigned finds nothing inSpeight's talks with Mellert and Coggeshall that is violative of the Act.In August 1946, one ofa series ofconferences was held at the respondent'sstudio to discuss the negotiation of a new union contract. John F. MacLean, amember of the Union negotiating committee,° testified that during the conferencea question arose as to whether the respondent had paid its announcers for over-time prior to the advent of the Union.A Union representative present who wasaWATL staff announcer said the respondent had never paid overtime beforethe Union obtained a contract. J. W. Woodruff, Jr., representingmanagement,insisted that overtime had been paid to its announcers.At this point MacLeaninterposed and said, "Well, again, on the admission of one of your staff, overtimewas not paid."Woodruff Jr. turned to MacLean and said, "Are you calling mea liar?"MacLean answered, "Mr. Woodruff, I would have no reason to call8Mellert's testimony regarding this incident was rather hazy. It is not clear from therecord whether the Union men were in Speight's orchestra or outside union men.°MacLean wasan announcer at StationWGST,Atlanta, Georgia,which is not under therespondent'smanagement.MacLean was on the Union's negotiating committee and in thatcapacity met with the respondent's officials on several occasions during the Union's attemptsto negotiate a new contract. ATLANTA BROADCASTING COMPANY635you a liar.Prior to our first meeting I have never seen you before and I haveno wish to call you anything at all, but, if I were going to call you a liar believeme, I should do so."Woodruff Jr., jumped to his feet and invited MacLeanoutside.MacLean said he was not there to engage in a brawl and the con-ference continued.Shortly thereafter, MacLean accused the respondent of notbargaining in good faith, and repeated the fact that previous to the advent ofthe Union the respondent's announcers had not been paid overtime nor hadthey been getting regular days off.Woodruff Jr., according to MacLean, becamevery angry and MacLean said, "Mr. Woodruff, how old are you?"WoodruffJr.,,answered, he was 31 years oldMacLean then said, "For a man of 31 youare acting like somebody about 13."Woodruff Jr., jumped up and said, "Thatdoes it."He snatched MacLean's glasses from his face, pulled hint from hischair, and again invited him outside.One of the conferees intervened and wassuccessful in gettingWoodruff Jr. seated.MacLean asked Woodruff Jr., toreplace his glasses, to which the latter replied, "The hell I will," throwing theglasses into MacLean's lap.The meeting adjourned shortly thereafter.The complaint alleged that the respondent threatened and assaulted repre-sentatives and officials of the Union in the presence of its employees in violationof the Act.While under other circumstances the Board has held that the oral abuse of aunion organizer,andiassaulting him in the presence of the company's employeesamounts to discouragement of self-organization,10 in the instant case it must beborne in mind that the actions of Woodruff Jr., testified to by MacLean, tookplace during a bargaining conference.It is common knowledge that not allcollective bargaining is conducted on a level of gentility and restraint.Tempersare often aroused and frequently one or both parties engage in acrimony andcast aspersions at one another's motives.The Board does not, under suchcircumstances, undertake to act as a monitor or censor of the conduct of eitheremployer or employees.Thus, for example, the Board has held that an employer'sunproved accusation, during a collective bargaining conference, in the presenceof employees, that the union representative was corrupt, even though "ill-advised,"did not constitute an unfair labor practice because it was made "during a heatedargument" in the course of collective bargaining negotiations.11It is clear from the record that the meeting above described was vigorous.That the verbal exchanges between MacLean and Woodruff Jr., developed someheat under such circumstances is not surprising.As has been pointed out,it is not uncommon for such heated arguments to develop during bargainingnegotiations, and for insulting remarks to be exchanged and as we have seen, theBoard has taken cognizance of this fact, and has not applied to statements madeor actions -taken during a;:bargaining discussion, the same standards it wouldunder other circumstances.Upon this state of the record the undersigned findsthat the respondent did not malign or vilify the Union and that the threat toand assault on MacLean were not violative of the Act, and it will be recommendedhereinafter that this allegation of the complaintbe dismissed.B. The alleged discriminatory discharges of Theodore Fenster and James LurieThe complaint alleges that the respondent discharged Theodore D. Fenster andM. James Lurie on or about January 15, 1946, and thereafter refused and failed30 SeeMatter of Bryan Manufacturing Co.,68 N.L. R. B. 197.liSee`Matter of EssexRubberCo., Inc.,50 N. L. R. B 283. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDto reinstate them because of their Union memberships and activities.The re-spondent contends that Fenster and Lurie were discharged for "refusal of duty."Fenster was employed by the respondent in September 1943,as an announcer.His duties included the broadcastingof singingand commercial programs,givingtranscription credit, the broadcasting of news programs,and during the footballseason, the broadcasting of color and commercials at the games.During hisperiod of employment.Fenster was appointed chief announcer,and as such, inaddition to his regular announcing duties, made up the master and detailedschedules for all announcers which were posted in the announcer's booth. 2Fenster was secretary of the local union and as heretofore,found, as a memberof the Union committee,participated in several negotiation conferences withthe respondent.James Lurie started his employment with the respondent on August 6, 1944, asLurie became a member of the Union soon after he bean hisemployment.-Lurie was not particularly'active in Union affairs, and as a matterof fact1the meeting of October 2, 1945, described in the previous section of thisreport, which Lurie attended as a member of the Union committee,was the onlyUnion activity in which Lurie took part.Fenster testified that on January 12,1946, he started his tour of duty at 9a.m.From that hour until about 10: 50 a.,m., he was in different parts of thestudio-performing his scheduled functions.Fenster was scheduled to broadcasta news program from 11 to.11: 05 a. in.,sponsored,by the Lane'Drug Co., thestation's largest commercial account.At. about 10:50 a. in.,Fenster went to the,men's room,'and was on his way back to the announcer's booth ; about 2 or 3minutes after 11 a. 'm., when he -heard ,music being broadcast instead of thenews-program which was, called for on the'schedule.Fenster stated that heFran back to the announcer's booth to find out why-music was on the air, ratherthan the news. Fenster found Lurie and Todd Barrett, another announcer, inthe booth and-Barrett was spinning records-which had been substituted for thenews program.Upon.Fenster's inquiry as to what happened-to the news pro-gram, be was 'told that'no announcer appeared to make the broadcast,and sinceBarrett was,scheduled-to do a musical interlude from 11: 05 to 11: 15 a. m., heimmediately put his records -on the,air in'order that there be a continuity ofsound.Fenster thought it would be possible to cut the musical interlude shortat 11: 10 a. in.,and put the'Lane news program onthe air from 11: 10 to 11: 15a. ,m.; ,and mentioned'this idea to Lurie and Barrett.,Lurie said there would bea-further opportunity-at'3:00 p. m., to make'up the Lane news program by sub-stituting it for -a 5-minute sustaining newscast which was scheduled for thathour.Fenster, thereupon, went'to.see Dan Hornsby, the station's program, director.Hornsby was 'not in,and Fenster told Betty Doolittle, a traffic clerk in Hornsby's.,office,what had. happened'and advised her of the possibilities for making up theLane,news program, as noted-above.%Doolittle,according to Fenster,repliedthat it could be easily made;she would handle the matter, and it would be all right. Fenster then promptlyforgot the'matter,and -returned to his work completing his 'scheduled assign-ments for the day.'2'The -master schedule was a resume of, the',hours of duty and,'assignments of eachannouncer,and was made up for the entire weekThe detailed schedule set forth theindividual announcer's assignmeiits during each'tour of duty13Lurie's duties were the same-as 'Fenster's,hereinabove described ATLANTA BROADCASTING COMPANY637Lurie testified that his shift on January 12, 1046, was from 10 a. ni., to 5p.m.At 10 a. m., Lurie broadcast a 5-minute local news program.From 10: 15to, 10:30 a. m.,Lurie broadcast the Guy Lombardo musical interlude.At 11a.m. Lurie went into the announcer's booth to make a station break" followedby a spot announcement.Lurie stated that Barrett was in the booth at thattime ready to spin his records for the musical interlude scheduled for 11: 05 a. m.When no other announcer appeared to make the 11 a. in. newscast, Barrettstarted toplay the records.Lurie testified further that Fenster came into the booth about 2 to6 minuteslaterand asked about the newscast.Lurie stated that both he and Barrett toldFensterthat they did not know why the Lane news program was not beingbroadcast.Fenster left the booth after Lurie suggested the possibility ofsubstituting the missing Lane newscast for the 3 p. in. sustaining news program.Fenster returned in a little while and told Lurie and Barrett that he hadtalked with Doolittle, and that she indicated that the missing newscast was notof any great importance, that she would take care of it being rescheduled andthatLane would be credited with another newscast.Fenster and Lurie were off on January 13 and 14, and returned to work onTuesday, January 15, 1946.Fenster testified that at about 10: 30 in the morn-ingHornsby came into the announcer's booth with some transcriptions andasked Fenster for an explanation about the missed Lane newscast. Fenstergave him a brief description of what had occurred and Hornsby mentionedthat the missed newscast had become a "hot potato" with the boss 36About an hour later, Hornsby signalled Fenster out of the announcer's boothand also requested that he have Lurie join them. The three of them went,into anadjacent studio where Hornsby gave them each a pay check, which hadwritten across its face, "two weeks pay," and remarked that Hornsby hopedthe men would understand that it was none of his doing, that he hated to dis-charge them and that this was being done on Speight's orders.Fenster and Lurie immediately proceeded to Speight's office and Fenster askedhim to explain the meaning of the discharges. Speight, according to Fenster,saidthey were discharged for having deliberately conspired to miss the news-cast the previous SaturdayFenster and Lurie remonstrated with Speightpointingout to him among other'things that it was a ridiculous accusation; thatannouncers did not do "that kind of thing." Lurie further stated that he hadnever been reprimanded by any of the respondent's officials but was lookedupon as a thoroughly reliable employee, to which Speight answered, accordingto Lurie, "We are not concerned with your errors."Speight told the men that he would let them know through Hornsby if hechanged his mind.Within several, minutes after they left Speight's office,Hornsby told them there would be no change in the decision but if they chosethey could complete the day's work.Fenster left in a few hours, and Luriecompleted his shift.Neither Fenster nor Lurie have been employed by therespondent since January 15, 1946.Speight testified that on January 12, 1946, he was out of the city, and uponhis return to Atlanta from Washington, D. C., on January 14, the station's book-keeper reported to. him that it had not fulfilled its contractual obligation withregard to the 11 a. in Lane newscast for January 12, 1946. Speight stated thathe then investigated the matter by talking with Hornsby, Doolittle, Henry Fincher,14A station break'is a station identification-Station WATL, Atlanta.1Walter P Speight, Jr, was the respondent'smanagerof Station WATL. 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe engineer on duty at the studio on January 12, 1946, and Robert Minton, therespondent's then chief engineer.Speight stated that Fincher reported to himthat Fenster and Loring were in the control room' prior to 11 a in , during theperiod 11: 00 to 11: 05 a. m., and after 11: 05 a in. That when it became obviousto Fincher that no announcer had any news script in front of him to read duringthe scheduled 11 a in. newscast, he rushed into the control room where Lurie 'and,Fenster were and'asked who was going to do the newscastFincher told Speightthat Fenster shrugged his shoulders and gave no aniswer ; Lurie said, "Let thebig shot news announcer do it.16Speight testified further that Doolittle told him that Fenster notified her a-few.minutes after 11 a m , that the Lane newscast was missedHe denied that shetold him that she told Fenster that the matter was not important ; that she wouldattend to it; and that after Fenster suggested that it be substituted for the 3 p. M.sustaining newscast, that she would also attend to that.Minton, according to Speight, stated he bad heard about the missed newscast,that he was not in the studio when it happened but had talked to Fincher aboutit; that he had examined the schedules and that, in his opinion, it ivas a'deliberate'conspiracy on the parts of Fenster and Lurie.17Speight also testified that it was the duty of announcers not only to follow theregular posted schedules, but also to check on each other to see that each programand each commercial announcement went on the air as scheduled. It is clearfrom the record that announcers substituted for one another in an emergencysituation, or in cases where the original scheduled announcer knew beforehandhe would not be present to make a broadcast and arranged for another announcerto make it.Fenster testified that when he left the studio to go to the men's room shortlybefore 11 a in. on January 12, 1946, lie was aware of the fact that no other an-nouncer was scheduled to take his place on the Lane newscast, but that heexpected Raymond to make it foi the reason that it had become a commonpractice for Raymond to do the 11 a. in. newscast every morning during theweek except Saturdays laThe record reveals that from December 8, 1945, to the (late of their dischargeseither Fenster or Lurie made the Saturday 11 a m. Lane newscast.Although it was Fenster's usual practice to watch the ticker for an hour ormore before he went on the air with a newscast, in order to separate the news16 It isapparent from the context that the big shot news announcer" referred to a asStan Raymond, director of news and special events.At the time of thehearing inJanuary 1947, Fincher was very sick and according to his attending physician was unableto testify or make a deposition. In order to enable the respondent to adduce Pincher'stestimony, the hearing was continued for 1 month.A second continuance was granted foranother month because of Fincher's continued serious illnessBy consent of all of theparties the undersigned again ordered the hearing continued until April 17, 1947.Fincherdied about a week before the hearing was resumed on the latter date14Minton testifying regarding his version of his conversation with Speight as a rebuttalwitness for the Board first stated that Speight requested him to investigate the incidentafter the men had been dischargedBy his own admission he was slightly confused asto this date and on cross-examination admitted that he was not positive of the day of theweek when he made the investigation.He testified further that he reported to Speightthat Fincher said that the missed newscast was inexcusable and that Pincher thought thateither Fenster or Lurie could have made the newscast.He denied that he told Speightthe newscast was' missed deliberately.The undersigned credits Speight's version of hisconversation with Minton.11Raymond was in the studio on January 12, 1946, but was in his office located a littledistance from the announcer's boothRaymond did not learn of the missed Lane"newscastuntil January 14. ATLANTA BROADCASTING COMPANY639items, put them in various categories and edit them, Fenster admitted that onJanuary 12, 1946, he did not edit any news between 10 a. in. to 11 a in. in orderto prepare for the Lane newscast.It should be noted that the news ticker service gives several 5-minute newssummaries duringthe course of a morning, so that it is possible in an emergencysituation or where an announcer has not edited and news for his 5-minute broad-cast, for theannouncerto take the summary from the ticker and merely read it.Undoubtedly Lurie, an experienced announcer, could have resorted to the useof a news ticker summary to enable him to make the broadcast when he sawthat Fenster was not there to make it.19 In this regard, it is noted that al-though Lurie was present throughout the hearing herein, he was not calledas a witnessby the Board in rebuttal to deny that he told Fincher, "Let thebig shot announcerdo it," when the latter inquired who was to do the Lanenewscast.In assessingthe respondent's motive in discharging Fenster and Lurie, theundersignedhas considered in context with the entire record of the case thetestimony adduced by counsel for the Board that other broadcasts had beenmissed onoccasion and that announcers involved were not usually dischargedfor such infractions.Such testimony does serve to cast some doubt upon thebona fidesof the respondent's motive.But on thebasis of allthe evidence, theundersigned considers it insufficient to support a rejection of the respondent'sdefense that Fenster and Lurie were discharged far "refusal of duty " Uponthe entire record, the undersigned concludes and finds that the Board has notsustained the burden of establishing the allegations of the complaint thatFensterand Lurie were discriminatorily discharged,C.The disc,ini,inatoy refusal to reemploy Lawrence J. MellertLawieiee J Mellert started his ernploynrent with the respondent in January1944, as an announcer\Iellert's announcing duties were confined for the mostpart to "platter jockey" work and acting as the station's "good morning man " `°Tn the latter part of March 1946, the respondent was notified by Zenas Sears,the station's "good morning man" prior to his induction into the armed services,that he was to be released from the Army and would return to his formerpositionAt or about the same time Ray McKay, a former announcer, notifiedthe respondent of his impending discharge from the Army and of his desire toreturn to his former job.Speight testified that faced with the return of Sears and McKay he inquired ofhis key employees which announcer should be dropped to make place for thereturning veterans and was told that Mellert was the least valuable to the sta-tion.Speight then called a conference with Tom Maxwell, president of thelocal union, and Bob Corley, AFRA shop steward at Station WATL, and ex-10Barrett, who was in the announcer's booth with Lurie at 11 a m ,was an announcerfor only 2 months with Station WATLon the occasionof the missed Lane newscastSpeight's uncontiadicted testimonywhich theundersigned credits, isthat Barrett wasstill learning the announcer's job in January 1946, by observing the more experiencedannouncersFurthermore, on Saturday mornings Barrett worked as much as possiblein the preparationand broadcasting of a scholarship contest program which was scheduledfor 11 30 a. m.20A "platter jockey"in radio parlance is an announcer who does little else but playrequest records,interspersedwith "chatter"and commercial spot announcements.Theseshows usually run duringthe earlymorning hours and for that reason the announcer isalso'referred to as the "good morning man " '640DECISIONS OFNATIONALLABOR RELATIONS BOARDplainedto them that it was the consensus of opinion among his key people thatMellert was the least valuable to the station of the three announcers who didnot have returning veteran's rights and that the respondent therefore found itnecessary to terminate him to makeplace for thereturningveterans."On April 6, 1946, Speight notified Mellert that Sears was returning to the"good-morning man" spot andthat Mellert's services were to be terminated asof April 26, 1946.Mellert continued his duties until the latter date.'Mellert testified that in June 1946 he obtained information from one of therespondent's employees,that a vacancy, existed inan announcer's position at thestation.The following day Mellert applied to Speight for the job." Speight,according to Mellert, said that he could not rehire him. Speight stated that hehad acted in good faith when the respondent found it necessary to release Mellertin April and had given him and his Union representatives the reasons therefor;that tinder the existing conditions it would be against the policy of the stationto reemploy himSpeight continued, "Well, you went out and hired yourself alawyer and brought suit against me and the station with the NLRB, claimingsomethingregardingUnion activities . . . there is another case, also, inColumbus where you claim something regarding illegal remuneration," 2; andrepeated that Mellert had not acted in good faith with him and he could nottherefore be reemployed.Speight admitted reading Styles' letter of May 8, 1946Although Speighttestified that lie refused to .reemploy Mellert because lie was then a party to apending suit brought against the respondent in the State Court at Columbus,Georgia, he did not specifically deny that the charge filed with, the Board in,Mellert's behalf played any part in his refusal to reemploy him. Speight testi-tying regarding his version of the conversation with Mellert, stated that he toldMellert in effect that because of the claini for compensation that had been filedagainst the respondent, he would not be able to perform enthusiastic work onthe air and thus he would be of little or no value in making commercial announce-ments or selling goods for the station's clientsIt is significant that in April1946,when Mellert was terminated to make room for returning veterans, therespondent was of the opinion that his voice was not suitable for straight an-21Maxwell,in,this conference,made an effort to have the respondent retain all of its:announcers including the returning veteransItwas pointed out to him, however, that.the station's requirements did not call for that number of announcers and Maxwell did notpress the point further.22 Some evidence was introduced by counsel for the Board to show that Mellert was thesenior employee over Walters and Barrett,who were retained by the respondent afterMellert's terminationThe respondent also introduced evidence to show that Melleit'svoice was objectionable for straight announcing work and that he had a nervous tempera-ment which resulted in bad timing of programs and an occasional missed program.Although the undersigned has considered this evidence,it is noted that the complaint doesnot allege that Melleit's discharge in April 1946 was discriminatory.The undersigned isnot called upon and therefore will not make a finding in this regard.22 The record is not clear,as to the exact date in June 1946 when Mellert applied forreemployment.The complaint alleges the date as on or about June 15, 194624,The record indicates that Mellert instituted a civil action against the respondent inthe State Courts of,Columbus, Georgia,for wages due him ; and subsequent to April 6,1946,Mellert authorized the Union to file a charge with the Board alleging that he wasdiscriminatorily dischargedUnder date of May_8,1946,Paul L. Styles, Regional.Director for the Board in the tenth Region, advised the respondent by letter of the factthat, the, Union had filed a charge, with ithe Board, alleging among other things, thatMellent's'emplol'ment was terminated because of his Union membership and activities, and,chat the said,charge had been assigned to a,,Field Examiner for investigation. ATLANTA 13FtOADCAStIN0 COMPANY641-nouncing,yet no mentionof this wasmade by Speight whenhe refused to re-employ Mellert, and, the entire conversation centered around thelegal actions thatD'4ellertbrought against the respondent.The undersigneddoesnot creditSpeight's testimony in this regard and finds that the statementsattributed toSpeight were made substantially as testified to by Mellert.Under the circum-stances herein found, the undersigned is convinced and finds thatin its refusal toreemploy Mellert in June 1946, the respondent was motivatedat least in partby the fact that Mellert caused to be filed charges of unfair labor practices by therespondent before the Board, and that the respondent thereby violatedSection8'(4) of the Act."IJune 15, '1946, the respondent did so because of Mellert'smembership in andactivities in behalf of the Union. in violation of Section 8 (3) of the Act.Mellertwas a Union member and with the exception of the one conversation with Speight,referred to hereinabove, when Mellert defended the attitudesof union men to-ward their jobs, the record is barren of other evidence that Mellert was active-in behalf of the Union.While there is no dispute that the respondent hadknowledge of Mellert's membership in the Union. the undersigned is convincedthat this did not influence the respondent. but that the refusal to reemployMellert, as hereinabove found, was for the reason that he filed or caused to befiled charges of unfair labor practices by the respondent before the Board.Uponthe entire record, the undersigned concludes and finds that the Board has notsustained the burden of estabhshins:'the allegations of the complaint that Mellertwas disci'iminatorily iefuse(l einphi^nieiit because of his membership in andactivities in behalf of the Union.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and such of then) as have been found to constituteunfair labor practices, tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V THE REMEDYIt has been found that on or about June 15. 1946, the respondent discrimina-torily refused to reemploy Lawrence J Mellert because he had filed chargesunder the Act and thereby violated Section 8 (4) of the Act. Because of the,respondent's unlawful conduct in this respect, the undersigned is persuadedthat, unless enjoined, danger of the commission by the respondent in the futureof like and related unfair labor practices is to be anticipated from the respond-ent's, conduct in the pastIn order to effectuate the policies of the Act, it willtherefore be recommended that respondent be ordered to cease and desist fromdischarging, refusing to reinstate or reemploy, or otherwise discriminatingagainst any employee because he has filed chaiges or given testimony under theAct, or in any other manner interfering with,the rights of employees to file andprosecute charges and to give testimony under the Act.^ N. L. R. B. v. Aluminium-ProductsCo, 120 F'(2d)'567'(C:C,. A:"7) enforcing asmodified 7 N L R B. 1219. See alsoMatter of Kramer et al,29 N L R. B. 921. 642DECISIONS OF NATIONALLABOR RELATIONS BOARDIt will also be recommended that the respondent offer Mellert immediate andfull reinstatement to his former or substantially equivalent position u -withoutprejudice to his seniority or other rights and privileges, and that the respondentmake Mellert whole for any loss of pay he may have suffered by reason of thediscrimination against him by payment to him of a sum of money which hewould normally have earned as wages from the date of such discrimination tothe date reinstatement is offered to him, less his net earnings 2, during said period.Having found no violation of the Act with respect to the alleged independentviolations of Section 8 (1) or with respect to the discharges of Theodore Fensterand James Lurie, the undersigned recommends that the complaint be dismissedwith respect to such allegations.Further, since no violation of the Act has beenfound with respect to-the allegation of the complaint that Mellert was discrim-inatorily refused reemployment because of his Union membership and activities,itwill be recommended that the complaint be dismissed with respect to suchallegation.'Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following :CONCLUSIONS OF LAW1.American Federation of Radio Artists (A. F. L) is a labor organisationwithin the meaning of Section 2 (5) of the Act.2.By refusing to reemploy Lawrence J Mellert for the reason that he filed orcaused to be filed charges before the Board, the respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (4) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-mence, within the meaning of Section 2 (6) and (7) of the Act.4.Other than by the refusal to reinstate or reemploy Lawrence J Mellert, therespondent has not violated Section 8 (1) of the Act, and has not violated Section8 (3) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent,J `V woodruffd/b/a Atlanta Broad-casting Company,his agents,successors and assigns shall :1.Cease and desist from discharging,refusing to reinstate or reemploy, orotherwise discriminating against any employee because he has filed charges orgiven testimony under the Act, or in any other manner interfering with the rightof employees to file and prosecute charges and to give testimony under the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer to Lawrence J. Mellert,immediate and full reinstatement to hisformer or substantially equivalent position:8without prejudice to his seniorityand other rights and privileges ;(b)Make whole Lawrence J. Mellert for any loss of pay he may have sufferedby reason of the respondent's discrimination against him, by payment to him of asum of money which he normally would have earned as wages from the date of the2° In accordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position" is intended to mean "former position wher-ever possible, but if such position is no longer in existence, then to a substantially equivalentposition."SeeMatter of The Chase National Bank of the City of New York, San Juan,Puerto Rico, Branch,65 N. L. R. B. 827.-TlSeeMatter of Crossett LumberCo., 8 N.L. It. B. 440, 497-498.23See footnote 26,supra. ATLANTA BROADCASTING COMPANY643.respondent's discrimination against him to the date of the respondent's offer ofreinstatement less his net earnings 29 during such period ;(c) Post at its Station WATL in Atlanta, Georgia, copies of the notice attachedhereto marked "Appendix A" Copies of such notice, to be furnished by theRegional Director for the Tenth Region (Atlanta, Georgia), shall, after havingbeen signedby the respondent's representative, be posted by the respondentimmediately upon receipt thereof and shall be maintained, by it for sixty (60)consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted, taking reasonable steps to insure thatsaid notices are not altered, defaced, or covered by any other material ;(d) File with the Regional Director for the Tenth Region on or before ten (10)days from the date of the receipt of this Intermediate Report, a report in writingsetting forth in detail the manner and form in which the respondent has compliedwith the foregoing recommendations.It is further recommended that, unless on or before ten (10) days from thedate of the receipt of this Intermediate Report, the respondent notifies saidRegional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring the respondentto take the action aforesaid.As provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party or counselfor the Board may, within fifteen (15) days from the date of service of the ordertransferring the case to the Board, pursuant to Section 203 38 of said Rules andRegulations, file with the Board, Rochambeau Building, Washington 25, D. C., anoriginal and four copies of a statement in writing setting forth such exceptions tothe Intermediate Report or to any other part of the record or proceeding (includ-ing rulings upon all motions or objections) as he relies upon, together with theoriginal and four copies of a brief in support thereof ; and any party or counselfor the Board may, within the same period, file an original and four copies of abrief in support of the Intermediate Report. Immediately upon the filing of suchstatement of exceptions and/or briefs, the party or counsel for the Board filingthe same shall serve a copy thereof upon each of the other parties and shall file.a copy with the Regional Director.Proof of service on the other parties of allpapers filed with the Board shall be promptly made as required by Section 203.65.As further provided in said Section 203 39, should any party desire permission toargue orally before the Board, request therefor must be made in writing to theBoard within ten (10) days from the date of service of the order transferring thecase to the Board.SIDNEY LINDNER,Trial Exammer.Dated June 26, 1947.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborMelations Act, we hereby notify our employees that:WE WILL NOT discharge, refuse to reinstate or reemploy, or otherwise dis-criminate against any of our employees because he has filed charges or giventestimony under the Act.29 See footnote 27,supra. 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any other-manner interfere with-the right of our employeesto file and prosecute charges and to give testimony under the \ational LaborRelations Act.WE WILL oFFER'to the employee named below immediate and, full reinstate-to any seniority or other'rights and privileges previously.enjoyed, and makehim whole for any loss, of pay suffered as a result of the-discrimination.LawrenceJ.Mellert`D/R/A ATLANTA BROADCASTING COMPANYEmployer.Dated ----------------------------By ------------------------------------(Representative)(Title)This notice-must remain posted:for:60.days from the date, hereof- and, must notbe'altered,defaced, or covered by any other material.